                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

 UNITED STATES OF AMERICA                     )     Case No. 4:20-CR-21
                                              )
 v.                                           )     District Judge Curtis L. Collier
                                              )
 REGAN DARBY PRATER                           )     Magistrate Judge Susan K. Lee


                                          ORDER

        United States Magistrate Judge Susan K. Lee filed a report and recommendation

 recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count

 One of the one-count Indictment; (2) accept Defendant’s plea of guilty to Count One of the

 one-count Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count One of

 the one-count Indictment; (4) defer a decision on whether to accept the Plea Agreement until

 sentencing; and (5) find Defendant shall remain in custody until sentencing in this matter.

 (Doc. 28.)

        Neither party filed a timely objection to the report and recommendation.         After

 reviewing the record, the Court agrees with the report and recommendation. Accordingly, the

 Court ACCEPTS and ADOPTS the report and recommendation (Doc. 28) pursuant to 28

 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the one-count
              Indictment is GRANTED;

       (2)    Defendant’s plea of guilty to Count One of the one-count Indictment is
              ACCEPTED;

       (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of
              the one-count Indictment;

       (4)    A decision on whether to accept the plea agreement is DEFERRED until sentencing;
              and



Case 4:20-cr-00021-CLC-SKL Document 29 Filed 05/06/21 Page 1 of 2 PageID #: 50
      (5)   Defendant SHALL REMAIN in custody until sentencing in this matter which is
            scheduled to take place on August 25, 2021 at 2:00 p.m. before the undersigned.


      SO ORDERED.

      ENTER:

                                               /s/
                                               CURTIS L. COLLIER
                                               UNITED STATES DISTRICT JUDGE




                                         2




Case 4:20-cr-00021-CLC-SKL Document 29 Filed 05/06/21 Page 2 of 2 PageID #: 51
